Title: Silas Deane to [Jonathan Williams, Jr.], 7 August 1777
From: Deane, Silas
To: Williams, Jonathan Jr.


Dear Sir
Paris 7 Aug. 1777
Your’s of the 2d. we have considered. M. de Melleville came to See us and tho’ we consider this Conduct in the Same Point of Light as you do, yet as there is Room for a Dispute, and as the Merchants appear in his favor at Nantes We think it better to give up the Vessel and take Care of Such Shuffling People in future. It is vexing for Men of Spirit and honor accustomed to a different mode of conducting Business to be triffled with, and as I may Say, to be Jockied by Such a finesse. But we must for this time Submit. I have not time to add Save that they aught to pay the expences at Least. This de Melleville said he would do, but it is a paltry Satisfaction. His design really was to Load a Part of her himself and freight the rest of her to us. But I told him I would not freight on him nor ever have any thing hereafter to do with his Vessel on any Terms. I am, Dear sir Your Most obedient and very humble Servant
Silas Deane
 
Notations: Silas Deane to [blank in MS] (7th Augt. 1777.) / french Impositions
